Citation Nr: 0935286	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-02 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a shell fragment wound of the right wrist with 
paralysis of the superficial sensory branch of the right 
radial nerve (paralysis of the right radial nerve).

2.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the right wrist (right 
wrist arthritis).  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1967, including honorable service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The November 2003 rating awarded a separate 
10 percent rating for right wrist arthritis and increased the 
rating for paralysis of the right radial nerve to 20 percent 
disabling.  

The Board notes that the Veteran originally filed a 
substantive appeal for an increased rating for service-
connected posttraumatic stress disorder (PTSD).  In a June 
2007 submission to VA, the Veteran withdrew his appeal on the 
PTSD issue.  As such, the issues before the Board are only 
those identified on the title page of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has moderately disabling incomplete paralysis 
of the dominant, right radial nerve.

3.  The Veteran's right wrist arthritis is manifested by 
noncompensable limitation of motion without evidence of 
ankylosis or involvement of two or more major or minor joint 
groups with occasional incapacitating exacerbations.  




CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating, but no greater, for 
paralysis of the right radial nerve have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§, 4.3, 4.7, 4.10, 
4.14, 4.124a, Diagnostic Code 8514 (2008).

2.  The criteria for an initial rating in excess of 10 
percent for right wrist traumatic arthritis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1- 4.16, 
4.40, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a Veteran 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a Veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in October 2003, March 2006, August 2007, 
and June 2008, VA notified the Veteran of the information and 
evidence needed to substantiate and complete his claims for 
increased rating, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the Veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), was provided in March 2006.  Also, additional 
notice of the criteria for an increased rating, as is now 
required by Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) 
was provided in June 2008.  As such, the Board finds that VA 
met its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  The 
Board notes that the notice compliant with Vazquez was not 
given prior to the appealed AOJ decision, dated in November 
2003.  The Court specifically stated in Pelegrini, however, 
that it was not requiring the voiding or nullification of any 
AOJ action or decision if adequate notice was not given prior 
to the appealed decision, only finding that appellants are 
entitled to VCAA-content-complying notice.  Thus, the timing 
of the notice in this matter does not nullify the rating 
action upon which this appeal is based.  Because proper 
notice was provided in June 2008 and a Supplemental Statement 
of the Case was issued subsequent to that notice in October 
2008, the Board finds that notice is pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the severity of his disabilities, and by 
affording him the opportunity to give testimony before an RO 
hearing officer and/or the Board, even though he declined to 
do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the Veteran's claims file.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and assist the Veteran and that no further action 
is necessary to meet the requirements of the VCAA.  

The Veteran contends that the paralysis of the right radial 
nerve and right wrist arthritis are more severely disabling 
than currently evaluated.  The Veteran's dominant hand is his 
right hand.  

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of a veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  Where entitlement 
to compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  In Hart v. Mansfield, 21 
Vet.App. 505 (2007), however, the Court held that "staged" 
ratings are appropriate for an increased rating claim in such 
a case, when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

In the February 2003 rating decision, the Veteran's right 
wrist disability was rated by analogy as a painful scar under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  Diagnostic Code 
7804 allows for assignment of a 10 percent rating when there 
is evidence of superficial scars that are painful on 
examination.

The Veteran's paralysis of the right radial nerve secondary 
to shell fragment wounds is currently rated under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8514 for paralysis of the radial 
nerve.  Under this Diagnostic Code, a 20 percent evaluation 
is assigned for mild incomplete paralysis of the 
musculospiral nerve (radial nerve) of either the major or 
minor upper extremity.  Moderate incomplete paralysis 
warrants a 30 percent evaluation for the major limb and a 20 
percent evaluation for the minor limb.  A 50 percent 
evaluation requires severe incomplete paralysis of the major 
upper extremity, while severe incomplete paralysis of the 
minor upper extremity warrants a 40 percent evaluation.  38 
C.F.R. § 4.124a, Diagnostic Code 8514 (2008).  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(2008).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, moderate degree.  Id.

The Veteran's separately rated right wrist arthritis is rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 for traumatic 
arthritis, which is evaluated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by the limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, involvement of two or more 
major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of wrist motion is rated under Diagnostic Code 
5215, which provides a 10 percent rating for limitation of 
motion of the wrist where dorsiflexion is less than 15 
degrees or where palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a.  Diagnostic Code 5214 provides 
ratings for ankylosis of the wrist.  The code provides for 20 
and 30 percent ratings for ankylosis of the wrist, favorable 
in 20 to 30 degrees of dorsiflexion depending on whether the 
minor or major extremity is involved.

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion Diagnostic Codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  The Board 
has considered the Veteran's complaints in connection with 
his claims.  

In November 2003, the Veteran underwent a VA examination.  He 
reported a diminished range of motion in the right wrist and 
dysesthesias through the radial sensory nerve branch.  He 
advised that he had difficulty with power grip, lifting, and 
repetitive activities.  There were no reported flare-ups.  
Range of motion testing in the right wrist was limited to 38 
degrees of dorsiflexion, 30 degrees of volar flexion, 18 
degrees of ulnar deviation, and 8 degrees of radial 
deviation.  Pronation and supination were within normal 
limits.  The examiner indicated that the Veteran had a 3.5 cm 
longitudinal laceration along his radial styloid and 2 cm 
laceration along the dorsal aspect of the radial carpal 
articulation-both of which were well-healed.  The Veteran 
had a positive Tinel's along the radial styloid laceration.  
There was also diminished sensation through the superficial 
branch of the radial sensory nerve.  The Veteran was further 
noted to have significant crepitation and pain with range of 
motion in the right wrist.  The examiner indicated that the 
Veteran had severe degenerative joint disease of the right 
wrist and a radial sensory nerve injury following a shrapnel 
fragment wound to the right wrist.  

In an August 2004 physical therapy evaluation, the Veteran 
was found to have right wrist extension to 14 degrees, 
flexion to 24 degrees, radial deviation to 12 degrees, and 
ulnar deviation to 4 degrees.  He was noted to have a 4 cm 
scar on the right lateral wrist that was well-healed and 
limited range of motion in his right wrist.  Relevant VA 
treatment records reflect complaints of right wrist 
limitation of motion, pain, and sensory deficiencies.  

In May 2007, the Veteran underwent a VA examination of the 
peripheral nerves.  The Veteran reported numbness from the 
right thumb up to the radial border of the right arm that was 
permanent.  The Veteran described the sensations as 
"partial" and "unusual to touch."  He described 
intermittent tingling sensations and intermittent pain on a 
daily basis.  The pain and tingling were reported to be 
generally spontaneous, but could be caused by tasks such as 
lifting and gripping.  The neuropathic pain was noted to be 
moderate in severity and symptoms are improved sometimes upon 
resting the arm or using a wrist brace.  

The Veteran also reported persistent deep achy pain in the 
right wrist joint with reduced range of motion.  He advised 
that this pain is mostly associated with excessive motion of 
the wrist, especially when gripping or lifting objects.  He 
also reported experiencing intermittent swelling of the right 
wrist, but without associated erythema or warmth.  The 
Veteran stated that resting the right arm or using the wrist 
brace improved his symptoms.  He advised that he could 
generally perform his activities of daily living using his 
right wrist, but that it took him longer to complete tasks if 
he used his right hand.

Sensory examination of the right wrist was significant for 
reduced light touch, pinprick, and temperature perception in 
the distal distribution of the right superficial, sensory 
radial, nerve.  Range of motion testing revealed dorsiflexion 
to 35 degrees, ulnar deviation to 20 degrees, and radial 
deviation to 8 to 10 degrees.  The examiner indicated that 
there was a well-healed linear scar along the Veteran's 
distal radial border of the right arm just above the right 
wrist.  It measured 4.5 cm and was found to be well-healed, 
non-tender, and without associated erythema or swelling.  
Range of motion in the right wrist was noted to be associated 
with moderate pain.  

Following the physical examination, the Veteran was noted to 
have posttraumatic right superficial radial (sensory) 
neuropathy that was moderately disabling.  He was also found 
to have chronic right wrist pain with associated restriction 
of range of motion, most likely secondary to underlying 
degenerative joint disease of the right wrist related to his 
shrapnel injury.  

Following a June 2007 VA examination for muscles.  The VA 
examiner indicated that the Veteran had no residual muscle 
injury related to his right wrist shrapnel injury.  There are 
no clinical records reflecting any muscle injury in the area 
of the right wrist area related to his in-service shrapnel 
injury to that area.  As such, the diagnostic codes related 
to muscle injuries will not be addressed.  Additionally, the 
May 2007 VA examination revealed no disability of the 
Veteran's right wrist scar as it was well-healed, non-tender 
and without swelling.  The Board notes that the Veteran was 
previously rated under Diagnostic Code 7804 by analogy for 
his service-connected right wrist disability causing loss of 
sensation and tingling, but finds that the more advantageous 
rating criteria for evaluating this disability is under 
Diagnostic Code 8514 for paralysis of the radial nerve.  

Given the evidence as outlined above, the Board finds that 
the Veteran is entitled to a 30 percent rating for his 
service-connected paralysis of the right radial nerve due to 
shrapnel wounds.  The Veteran has consistently reported 
numbness and loss of sensation in his right wrist.  He 
advised that he has intermittent tingling and pain that is 
exacerbated by, and causes difficulty with, lifting and 
gripping.  He has also indicated that this disability has 
impacted his ability to easily complete his daily living 
activities.  The Board finds that the disability of the right 
radial nerve is more than wholly sensory in nature.  During 
the May 2007 VA examination for the peripheral nerves, the 
examiner indicated that the Veteran's neurologic symptoms in 
the right wrist were moderately disabling.  There is no 
question that the Veteran's right hand is his dominant hand.  
As such, the Board finds that the Veteran is entitled to a 30 
percent rating for incomplete paralysis of the dominant hand 
with moderately disabling symptoms.  

The Veteran is not, however, entitled to a rating in excess 
of 30 percent for paralysis of the right radial nerve.  The 
symptomatology noted in the clinical records is not 
consistent with a finding of severe incomplete paralysis of 
the radial nerve to warrant a 50 percent rating under 
Diagnostic Code 8514.  As noted above, his symptoms were most 
recently found to be moderately disabling.  Thus, the Board 
finds that a rating in excess of 30 percent is denied.  

The Board acknowledges that the Veteran may have had periods 
when his symptoms were less severe than currently evaluated 
regarding his right wrist paralysis.  In an effort to allow 
for the greatest degree of stability of the disability 
evaluation as per 38 C.F.R. § 3.344(a), however, the Board 
finds that the assignment of the more favorable 30 percent 
evaluation for incomplete paralysis of the right wrist should 
be assigned for the entire period in question.

In regards to the Veteran's right wrist arthritis, the Board 
finds that a rating higher than 10 percent is not available 
under Diagnostic Codes 5010 or 5003 as there is no evidence 
of a compensable level of limited motion under Diagnostic 
Code 5214-5215.  Additionally, there is only one joint here 
in question, no evidence of incapacitating exacerbations, and 
no evidence of ankylosis of the wrist.  As such, a rating in 
excess of 10 percent for right wrist arthritis is denied.

The Board has also considered whether to issue staged ratings 
pursuant to Hart, and finds that under the circumstances, 
staged ratings are not appropriate.

The Veteran does not assert that he is totally unemployable 
because of his service-connected paralysis of the right 
radial nerve and arthritis of the right wrist, nor has he 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  Specifically, the Veteran has not 
required frequent periods of hospitalization for treatment of 
his right wrist disabilities.  Loss of industrial capacity is 
the principal factor in assigning schedular disability 
ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states, "Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  

Therefore, because there is no evidence of the Veteran 
requiring frequent periods of hospitalizations due to his 
right wrist disabilities, the Board finds that the 
evaluations currently assigned adequately reflect the 
clinically established impairment experienced by the Veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

A 30 percent rating for paralysis of the right radial nerve 
is awarded, subject to the laws and regulations governing the 
award of monetary benefits.

An initial rating in excess of 10 percent for arthritis of 
the right wrist is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


